NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted July 16, 2021 *
                                Decided July 19, 2021

                                        Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     THOMAS L. KIRSCH II, Circuit Judge



No. 21-1392

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 02 CR 45-1

WILLIAM ELEM,                                     John J. Tharp Jr.,
     Defendant-Appellant.                         Judge.

                                      ORDER

      William Elem, a federal inmate suffering from hypertension, high cholesterol,
and glaucoma, sought compassionate release based on his susceptibility to severe
complications if he contracted COVID-19. The district court denied the request,
concluding that Elem’s medical conditions did not put him at an extreme risk from



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1392                                                                         Page 2

COVID-19 and, regardless, the sentencing factors weighed against his release. This
determination was an appropriate exercise of the court’s discretion, and so we affirm.

       In 2002 Elem was convicted of conspiracy to possess and possessing
phencyclidine (“PCP”) with intent to deliver and using a communications facility in
furtherance of the conspiracy. See 21 U.S.C. §§ 841(a)(1), 843(b). He received a
360-month sentence, which we affirmed on appeal. United States v. Elem, 88 F. App’x 113
(7th Cir. 2004). Elem later successfully sought a sentence reduction based on an
amendment to the Sentencing Guidelines, and we also upheld that ruling. United States
v. Elem, 630 F. App’x 628 (7th Cir. 2016). His projected release date is mid-2023.

       In July 2020, Elem moved for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i). He asserted that, as a 44-year-old who suffers from hypertension,
high cholesterol, and glaucoma, he would face serious detriment to his health if he
contracted COVID-19, which was “running rampant” at Forrest City Low, the federal
correctional institution where he is serving his sentence. Elem also highlighted his
post-sentencing rehabilitation efforts and urged that his early release plan would allow
him to stay with family, undertake employment, and continue his education.

      The judge denied Elem’s motion. The judge’s analysis is concise enough that we
include it here in its entirety:

      Defendant bases motion on hypertension, high cholesterol, and glaucoma.
      Current CDC Guidelines have not found that any of these factors increase
      risk of serious illness from COVID-19 infection; Guidelines reflect only
      that hypertension “might” increase risk. Any such higher risk is also
      mitigated by defendant’s age (45), by the fact that BOP reports only one
      active case of infection at FCI Forrest City Low, where Defendant is
      serving his sentence, and vaccinations of both staff and inmates have
      begun at the facility. That Defendant has not become infected over the
      course of almost a year of the pandemic also demonstrates that the facility
      has managed COVID risks reasonably and that the risk to the defendant is
      not extreme. Finally, given the Defendant’s extensive criminal history and
      the large quantity of PCP for which he was accountable, the Court
      concludes that a reduction of Defendant’s sentence to “time served”
      would be inconsistent with the sentencing objectives set forth in 18 U.S.C.
      § 3553(a).
No. 21-1392                                                                          Page 3

      On appeal, Elem first asserts that the judge did not adequately consider how
much of an increased risk hypertension “might” pose to him should he contract
COVID-19. He also contends—for the first time on appeal—that he (like many fellow
inmates) experienced COVID-19-like symptoms in January 2020 but was never tested,
and that low vaccination rates at his facility increase his risk of contracting the virus.

        The district judge acted well within his discretion in denying relief.
See United States v. Saunders, 986 F.3d 1076, 1077–78 (7th Cir. 2021). The judge
acknowledged that Elem’s hypertension “might” increase his risk from the virus but
permissibly determined that any heightened risk was outweighed by Elem’s
non-advanced age and the prison’s success in keeping infection rates down, avoiding
outbreaks, and introducing vaccinations for staff and inmates. As for Elem’s new
arguments about the prison’s lack of testing and low vaccination rates, we may not
consider them on appeal because he failed to first present them to the district judge.
See In re Veluchamy, 879 F.3d 808, 821 (7th Cir. 2018).

       Elem next argues that the judge’s analysis of the sentencing factors under
18 U.S.C. § 3553(a) disregarded Elem’s favorable post-sentencing conduct, including his
good disciplinary record in prison and his efforts to educate and rehabilitate himself.
See § 3553(a)(2)(D). But a judge need not provide a detailed, written analysis of every
§ 3553(a) factor, so long as he provides some statement of reasons supporting his
determination. United States v. Sanders, 992 F.3d 583, 588 (7th Cir. 2021). Here the judge
appropriately identified what he believed to be the most determinative § 3553(a) factors,
alluding to the seriousness of Elem’s offenses (a “large quantity of PCP”), Elem’s
“extensive” criminal history, and the need to promote respect for the law (given the
time on his sentence left to be served). See § 3553(a)(1), (a)(2)(A)–(B).

       We have considered Elem’s remaining arguments, and none has merit.

                                                                                AFFIRMED